DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US Pub. 20060001803) in view of Kim (US Pub. 20040263752). 
As per claim 2, Park teaches (in figures 3, and 9A-9D) a liquid crystal display device comprising: a gate wiring layer (102 and 104); a transistor (T) comprising a semiconductor layer (114) overlapping with the gate wiring layer; a first insulating film (128) over each of the transistor and the gate wiring layer; a light-transmitting chromatic color resin layer (130a, 130b, and 130c see paragraph 55) above the first insulating film; a second insulating film (132) above the light-transmitting chromatic color resin layer; a first electrode layer (134) above the second insulating film and electrically connected to the transistor (see figure 9A); a second electrode layer (136, 137, and 138) above the second insulating film; and a wiring layer (108) below the first insulating film, wherein the light-transmitting chromatic color resin layer overlaps with the transistor, wherein in a plan view the wiring layer extends a direction generally parallel to the gate wiring layer, wherein in the plan view the wiring layer does not overlap a conductive layer (118) functioning as a source electrode or a drain electrode of the transistor, wherein in the plan view the second electrode layer comprises a first portion (136) generally parallel to the gate wiring layer and a second portion (137 and 138) having a comb-shape, and wherein in the plan view the first electrode layer has a comb-shape and comprises a portion overlapping with the wiring layer without overlapping with the conductive layer (see figure 3).
Park’s first embodiment does not specifically teach a liquid crystal layer above each of the first electrode layer and the second electrode layer or that the wiring layer is electrically connected to the second electrode layer. 
However, Park teaches in a later embodiment providing an opposite substrate (500) and a liquid crystal layer between a TFT substrate (200) and the opposite substrate (paragraph 85). 
Kim teaches (in figures 12 and 13A) electrically connecting a wiring layer (121b) to a second electrode layer (130b) with a through hole (127b) in order to provide both a pixel driving voltage, a storage capacitive voltage, and prevent the effect of the data line voltage from effecting the pixel electrode voltage (see paragraphs 52 and 56) and teaches providing an upper substrate (110). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include the opposite substrate and liquid crystal layer from Parks later embodiment in Kim’s first embodiment in order to provide a complete display and to electrically connect the wiring layer to the second electrode layer as suggested by Kim in order to provide both a pixel driving voltage, a storage capacitive voltage, and prevent the effect of the data line voltage from effecting the pixel electrode voltage as taught by Kim (see paragraphs 52 and 56). 
As per claim 3, Park teaches (in figures 3, and 9A-9D) a liquid crystal display device comprising: a gate wiring layer (102 and 104); a transistor (T) comprising a semiconductor layer (114) overlapping with the gate wiring layer; a first insulating film (128) over each of the transistor and the gate wiring layer; a light-transmitting chromatic color resin layer (130a, 130b, and 130c see paragraph 55) above the first insulating film; a second insulating film (132) above the light-transmitting chromatic color resin layer; a first electrode layer (134) above the second insulating film and electrically connected to the transistor; a second electrode layer (136, 137, and 138) above the second insulating film; and a wiring layer (108) below the first insulating film, wherein the light-transmitting chromatic color resin layer overlaps with the transistor, wherein in a plan view the first electrode layer has a comb-shape, wherein in the plan view the second electrode layer comprises a first portion (136) generally parallel to the gate wiring layer and a second portion (137 and 138) having a comb-shape, wherein in a plan view the wiring layer is generally parallel to the gate wiring layer, and comprises a first portion (portion of 108 overlapping 137) overlapping with the second electrode layer and a second portion (portion of 108 not overlapping 137) not overlapping with the second electrode layer, wherein in the plan view the wiring layer does not overlap a conductive layer (118) functioning as a source electrode or a drain electrode of the transistor and wherein the first electrode layer comprises a portion (portion of 134 overlapping 108) overlapping with the second portion of the wiring layer without overlapping with the conductive layer.
Park’s first embodiment does not specifically teach a liquid crystal layer above each of the first electrode layer and the second electrode layer or that the wiring layer is electrically connected to the second electrode layer. 
However, Park teaches in a later embodiment providing an opposite substrate (500) and a liquid crystal layer between a TFT substrate (200) and the opposite substrate (paragraph 85). 
Kim teaches (in figures 12 and 13A) electrically connecting a wiring layer (121b) to a second electrode layer (130b) with a through hole (127b) in order to provide both a pixel driving voltage, a storage capacitive voltage, and prevent the effect of the data line voltage from effecting the pixel electrode voltage (see paragraphs 52 and 56) and teaches providing an upper substrate (110). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include the opposite substrate and liquid crystal layer from Parks later embodiment in Kim’s first embodiment in order to provide a complete display and to electrically connect the wiring layer to the second electrode layer as suggested by Kim in order to provide both a pixel driving voltage, a storage capacitive voltage, and prevent the effect of the data line voltage from effecting the pixel electrode voltage as taught by Kim (see paragraphs 52 and 56). 
As per claim 4, Park teaches (in figures 3, and 9A-9D) that the light-transmitting chromatic color resin layer (130a, 130b, and 130c) comprises two or more of a red color layer (130a), a green color layer (130b), and a blue color layer (130c).
As per claim 5, Park teaches (in figures 3, and 9A-9D) that the light-transmitting chromatic color resin layer (130a, 130b, and 130c) comprises two or more of a red color layer (130a), a green color layer (130b), and a blue color layer (130c).
As per claim 6, Park teaches (in figures 3, and 9A-9D) a liquid crystal display device comprising: a gate wiring layer (102 and 104); a transistor (T) comprising a semiconductor layer (114) overlapping with the gate wiring layer; a first insulating film (128) over each of the transistor and the gate wiring layer; a color filter layer (130a, 130b, and 130c) above the first insulating film; a second insulating film (132) above the color filter layer; a first electrode layer (134) above the second insulating film and electrically connected to the transistor; a second electrode layer (136, 137, and 138) above the second insulating film; and a wiring layer (108) below the first insulating film, wherein the color filter layer overlaps with the transistor, wherein in a plan view the wiring layer extends a direction generally parallel to the gate wiring layer, wherein in the plan view the second electrode layer comprises a first portion (136) generally parallel to the gate wiring layer and a second portion (137 and 138) having a comb-shape, wherein in the plan view the wiring layer does not overlap a conductive layer (118) functioning as a source electrode or a drain electrode of the transistor, and wherein in the plan view the first electrode layer has a comb-shape and comprises a portion overlapping with the wiring layer without overlapping with the conductive layer (see figure 3).
Park’s first embodiment does not specifically teach a liquid crystal layer above each of the first electrode layer and the second electrode layer or that the wiring layer is electrically connected to the second electrode layer. 
However, Park teaches in a later embodiment providing an opposite substrate (500) and a liquid crystal layer between a TFT substrate (200) and the opposite substrate (paragraph 85). 
Kim teaches (in figures 12 and 13A) electrically connecting a wiring layer (121b) to a second electrode layer (130b) with a through hole (127b) in order to provide both a pixel driving voltage, a storage capacitive voltage, and prevent the effect of the data line voltage from effecting the pixel electrode voltage (see paragraphs 52 and 56) and teaches providing an upper substrate (110). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include the opposite substrate and liquid crystal layer from Parks later embodiment in Kim’s first embodiment in order to provide a complete display and to electrically connect the wiring layer to the second electrode layer as suggested by Kim in order to provide both a pixel driving voltage, a storage capacitive voltage, and prevent the effect of the data line voltage from effecting the pixel electrode voltage as taught by Kim (see paragraphs 52 and 56). 
As per claim 7, Park teaches (in figures 3, and 9A-9D) a liquid crystal display device comprising: a gate wiring layer (102 and 104); a transistor (T) comprising a semiconductor layer (114) overlapping with the gate wiring layer; a first insulating film (128) over each of the transistor and the gate wiring layer; a color filter layer (130a, 130b, and 130c) above the first insulating film; a second insulating film  (132) above the color filter layer; a first electrode layer (134) above the second insulating film and electrically connected to the transistor; a second electrode layer (136, 137, and 138) above the second insulating film; and a wiring layer (108) below the first insulating film, wherein the color filter layer overlaps with the transistor, wherein in a plan view the first electrode layer has a comb-shape, wherein in the plan view the second electrode layer comprises a first portion (136) generally parallel to the gate wiring layer and a second portion (137 and 138) having a comb-shape, wherein in a plan view the wiring layer is generally parallel to the gate wiring layer, and comprises a first portion (portion of 108 overlapping 137) overlapping with the second electrode layer and a second portion (portion of 108 not overlapping 137) not overlapping with the second electrode layer, wherein in the plan view the wiring layer does not overlap a conductive layer (118) functioning as a source electrode or a drain electrode of the transistor and wherein the first electrode layer comprises a portion (portion of 134 overlapping 108) overlapping with the second portion of the wiring layer without overlapping with the conductive layer.
Park’s first embodiment does not specifically teach a liquid crystal layer above each of the first electrode layer and the second electrode layer or that the wiring layer is electrically connected to the second electrode layer. 
However, Park teaches in a later embodiment providing an opposite substrate (500) and a liquid crystal layer between a TFT substrate (200) and the opposite substrate (paragraph 85). 
Kim teaches (in figures 12 and 13A) electrically connecting a wiring layer (121b) to a second electrode layer (130b) with a through hole (127b) in order to provide both a pixel driving voltage, a storage capacitive voltage, and prevent the effect of the data line voltage from effecting the pixel electrode voltage (see paragraphs 52 and 56) and teaches providing an upper substrate (110). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include the opposite substrate and liquid crystal layer from Parks later embodiment in Kim’s first embodiment in order to provide a complete display and to electrically connect the wiring layer to the second electrode layer as suggested by Kim in order to provide both a pixel driving voltage, a storage capacitive voltage, and prevent the effect of the data line voltage from effecting the pixel electrode voltage as taught by Kim (see paragraphs 52 and 56). 
Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that in the plan view the wiring layer does not overlap a drain electrode of the transistor, wherein the drain electrode is in direct contact with the first electrode layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, and as shown in the rejection above, the newly added claim limitations as currently recited allow the conductive layer to be a source electrode and Park shows in figure 3 that the source electrode does not overlap with wiring layer or the first electrode layer in plan view and therefore meets the newly added limitations. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871